Deen, Presiding Judge.
The only enumeration of error in the present case is that the verdict and judgment are decidedly and strongly against the weight of evidence. Parenthetically, this case was a bench trial. The stated ground for reversal addresses itself solely to the discretion of the trial judge. Code § 70-206. As Judge Powell pointed out during the first year of the existence of this Court: “This court is a court for the correction of errors in law and in equity alone. It has no authority to entertain as assignment of error that the verdict is contrary to the evidence, if there is any evidence at all to support [it].” Bell Bros. v. Aiken, 1 Ga. App. 36 (2) (57 SE 1001) (1907). The law allows the trial judge to grant or refuse a new trial in the exercise of his discretion, but this is a power not inherent in the appellate courts. The contention that the judgment is strongly and decidedly against the weight of the evidence addresses itself to the trial judge only. Josey v. State, 197 Ga. 82, 93 (28 SE2d 290) (1943).
There being no enumeration of error which may be passed upon by this court, the judgment of the trial court is affirmed.

Judgment affirmed.


Banke and Carley, JJ., concur.